 


 HCON 377 ENR: Authorizing the use of the rotunda of the Capitol for a ceremony commemorating the 60th Anniversary of the beginning of the integration of the United States Armed Forces. 
U.S. House of Representatives
2008-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 377 


June 27, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol for a ceremony commemorating the 60th Anniversary of the beginning of the integration of the United States Armed Forces.  
 
 
Whereas African American men and women have served with distinction, courage, and honor in the United States Armed Forces throughout the history of the nation, even when they were denied the basic constitutional freedoms promised to all citizens; Whereas the practice of racial segregation and discrimination in the military prevented African Americans from receiving the full recognition to which they were entitled as a result of their service; 
Whereas African Americans, in leading the effort to protest discriminatory treatment in the armed forces, paved the way for successful integration of women, Asians, Hispanics, and other ethnic minorities; Whereas the dedicated and heroic service of African American men and women during World War II led to President Truman’s historic executive order 60 years ago that marked the beginning of racial integration in the United States Armed Forces; 
Whereas as a result of President Truman’s action, the United States Armed Forces has become one of the nation’s best examples of an institution committed to equality, opportunity, and advancement based on merit rather than race, religion, or ethnicity; and Whereas the heroic contributions of each member of the United States Armed Forces should be honored and celebrated: Now, therefore, be it
 
1.Use of Rotunda For Ceremony Commemorating 60th Anniversary of Integration of the Armed Forces
(a)Use of RotundaThe rotunda of the Capitol is authorized to be used on July 23, 2008, for a ceremony commemorating the 60th anniversary of President Truman’s Executive Order No. 9981, which states, “It is hereby declared to be the policy of the President that there shall be equality of treatment and opportunity for all persons in the armed services without regard to race, color, religion or national origin.”.  (b)PreparationsPhysical preparations for the ceremony referred to in subsection (a) shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe. 
 
Clerk of the House of Representatives.Secretary of the Senate.
